DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Response to Arguments
Rejection Under 103
Applicant's arguments filed 09/20/2021 have been fully considered. Applicant argues that:
Bulleit does not teach the entire disclosure of the claims and Applicant’s claims have been amended to be directed toward specific diagnostic devices. 
The claims recite a computer-controlled central blockchain server that stores and processes details obtained from the first and second diagnostic devices and the first and second diagnostician devices. Whereas Stiller teaches the computer-controlled server and Bulleit teaches the blockchain. There must be a valid reason to combine the references.
The client device cannot be considered the same as the data extraction device. 
Droste teaches allowing the user to “read and/or write and/or manipulate” a file, which means a user can copy the file. 
Stiller teaches different medical devices than recited in the amended claims. 
Applicant has amended the claims to mention specific diagnostic devices whereas Stiller is only related to workflows in a surgical setting related to a scalpel, endoscope, etc. These devices of Stiller are not related to Applicant’s claimed invention. 
The prior art does not teach a computer-controlled central blockchain server that stores and processes details obtained from the first and second diagnostic devices and the first and second diagnostician devices. 
The prior art does not teach the amended limitations of the claim, specifically, the retrieving…, retrieving…, standardizing…, and storing… limitations. 
The prior art does not teach the amended limitations of the claim, specifically, the blockchain limitation. 
Droste does not teach a secured cloud server allowing the users to access one or more files through a secured access from a remote location without being able to create a local copy of the file on the server. 
The prior art does not teach the amended limitations of the claim, specifically, a distributed ledger to enable the coding of smart contracts limitation. 
The prior art does not teach the workflow system comprising task segmentation engine for creating workflow steps for the set of tasks defining routing rules for the users that trigger or accept to execute the workflow task digitally. The workflow support system is different than the task segmentation engine. 
The prior art does not teach a credentialing system to compute credentialing of a registered profile associated with the user such that the access is granted based on credentialing of the registered profile. 
Bulleit does not teach the distributed secured network comprises a blockchain configured diagnostic network.
The prior art does not teach an artificial intelligence system integrated with the blockchain server. 
The prior art fails to teach the AI system as recited in claim 17. 
The prior art fails to teach the claimed limitations of claim 3 because Higgs does not teach retrieving data from each diagnostic device to then standardize and store. 
The prior art does not teach the claimed invention of claim 18 for the reasons stated about the prior art not teaching the claimed limitations of independent claim 1. 
Regarding A, Applicant’s arguments are moot in light of the new grounds of rejection. However, Stiller is used to teach the diagnostic devices. It is the combination of references that is used to teach Applicant’s claims. 
Regarding B, the combination of references teaches the above limitation. Stiller discloses a computer-controlled central server for storing and processing details from the diagnostic devices, and then Bulleit teaches the blockchain aspects. Bulleit teaches a computer-controlled server that is blockchain enabled for processing information from the diagnostician devices. It would have been obvious to alter the server of Stiller to also incorporate the blockchain server of Bulleit to enable secure transfer of healthcare information as recited for motivation in the rejection below. Therefore, the combination of the references teaches this limitation. 
Regarding C, Applicant’s argument is moot since the client device is not recited in the rejected claim. 
Regarding D, this limitation was construed to mean read only since read, write, and manipulate were separated with an “and/or.” Therefore, this limitation was being construed as “read OR write OR manipulate” the file. Meaning the file could only be read and not copied. 
Regarding E, Applicant’s arguments are moot in light of the amendments and new grounds of rejection. However, Stiller discloses using medical devices (see rejection below) which are construed to read on Applicant’s claims. See the updated rejection for further clarification. 
Regarding F, as discussed in “Regarding A and E” the amended medical devices are still taught by Stiller. 
Regarding G, see “Regarding B”. See also the updated rejection in light of the amendments. 
Regarding H, Applicant’s arguments are moot in light of the amendment and the new grounds of rejection. However, the Sorenson reference is used to teach these limitations. See the updated rejection in light of the amendments. 
Regarding I, Applicant’s arguments are moot in light of the amendment and the new grounds of rejection. However, the Bulleit and Droste references are used to teach these limitations. See the updated rejection in light of the amendments.
Regarding J, Droste states that the user can login with their device to the cloud computer to access the files. Since the user is accessing a cloud computer they are construed to remote from that cloud computer. As Applicant points out in their Arguments on page 19, Droste teaches that the access rights to the file can be read and/or write and/or manipulate the file. This is understood to mean that the file can 
Regarding K, Applicant’s arguments are moot in light of the amendment and the new grounds of rejection. However, the Bulleit reference is used to teach this limitation. See the updated rejection in light of the amendments.
Regarding L, it is unclear from Applicant’s argument what difference they are referencing. Stiller discloses a workflow system that creates steps to follow regarding a workflow task related to a surgical procedure, which can be displayed for the user. The machine learning module has rules that determines what information of the procedure is hidden or displayed based on the phase of the procedure. This is understood to read on Applicant’s claim.
Regarding M, Bulleit discloses that the blockchain system has the capability to determine which users have the authority to access the blockchain with the medical records and personal health information. The blockchain system receives authorization of the user from the certificate authorization system with registered users. This is understood to read on this claim limitation.
Regarding N, the claim is interpreted to mean the network was blockchain enabled. As discussed in Bulleit and also shown in Figure 1 the network is configured to have blockchain in the system.
Regarding O, Stiller recites a machine learning module in connection with a workflow system that when combined with the teachings of the other references teaches the limitations of the claimed invention since the artificial intelligence limitation is claimed at a very broadly.
Regarding P, the broadest reasonable interpretation of an “AI system” is interpreted to mean the system includes machine learning, or the like, to process the data to operate the system. Stiller teaches statistical models, algorithms, rules, and machine learning modules that help the workflow system to operate. Therefore, the rejection is maintained.
Regarding Q, Applicant’s arguments are moot in light of the new grounds of rejection and no longer relying on Higgs. See the updated rejection for further clarification.
Regarding R, for the reasons given the prior art does teach the limitations of claim 18 (see above arguments). 

 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 – The claim recites “a data extraction device for: retrieving… retrieving… standardizing… and storing….” See MPEP 2181. The claim limitation uses the term “data extraction device”. The “data extraction device” is modified by functional language “for: retrieving… retrieving… standardizing… and storing….” The data extraction device is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0011], [0058]-[0061]. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim1, the claim limitation "the data extraction device for: … storing the diagnostic data from the first diagnostic device and the second diagnostic device in the predefined format" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at [0011], [0058]-[0061] does not clarify the structure, material, or functions of the data extraction device that contributes to the storing of the data. Additionally, it is unclear what operations are being claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The dependent claims are also rejected due to their dependency from the deficient independent claim. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller et al. (US 2015/0332196) in view of Sorenson et al. (US 2018/0137244) in view of Bulleit et al. (US 2018/0060496) in view of Droste et al. (US 2013/0326639).
Regarding claim 1
a first diagnostic device located at a first location in a distributed secured network and is associated with a first diagnostic center, wherein the first diagnostic device generate at least one computer-executable file comprising diagnostic data in a first format, and wherein the first diagnostic device is at least one of electronic stethoscopes, sphygmomanometers, ophthalmoscopes, otoscopes, electrocardiographs, thermometers, magnetic resonance imaging (MRI) devices, ultrasound devices, CT scan machines, laboratory equipment, devices for self-testing, in vitro diagnostic medical devices, X- ray equipment, and screening devices; (Stiller [0099] discloses a system that includes communication links  over a network with medical devices, such as a scalpel or other medical device [0100] when the medical device is used the information is sent to the processor [0021] In certain embodiments, the at least one medical device includes a sensor…. In certain embodiments, the at least one medical device sends signals to interact with the processor. [0067] In certain embodiments, the at least one medical device includes an input device, such as a foot pedal. In certain embodiments, the at least one medical device is a scalpel, an endoscope or a laryngoscope. [0089] diagnostic medical data such as X-Rays, CT scans, MRI scans, lab results, stills and videos from past procedures, etc. Clinical information is also information that is generated by the system to aid the surgical workflow. For example, given the set of raw data obtained from different patient vital sign monitors and/or medical devices {endoscope is construed as a screening device})
a second diagnostic device located at a second location in the distributed secured network and remotely located from the first diagnostic device and is associated with a second diagnostic center, wherein the second diagnostic device generate at least one computer-executable file comprising diagnostic data in a second format, and wherein the second diagnostic device is at least one of electronic stethoscopes, sphygmomanometers, ophthalmoscopes, otoscopes, electrocardiographs, thermometers, magnetic resonance imaging (MRI) devices, ultrasound devices, CT scan machines, laboratory equipment, devices for self-testing, in vitro diagnostic medical devices, X- ray equipment, and screening devices; (Stiller [0103] discloses the processor is linked to multiple medical devices as shows in FIG. 1 [0021] In certain embodiments, the at least one medical device includes a sensor…. In certain embodiments, the at least one medical device sends signals to interact with the processor. [0067] In certain embodiments, the at least 
a computer-controlled central server for storing and processing details obtained from the first diagnostic device, the second diagnostic device (Stiller Fig. 1 and corresponding text; [0100] discloses that when the medical device 130 is used and/or actuated, information is sent to the processor that the medical device is being used. In certain embodiments, the information is sent via data packets)
a workflow system, associated to the data extraction device, to perform a set of special purpose-based computer-executable operations for performing a plurality of computer-controlled tasks within the distributed secured network, wherein the plurality of computer-executable tasks within the distributed secured network comprises: (Stiller [0087] discloses a workflow support system that is able to identify individual surgical phases and/or tasks [0104] discloses that the workflow system is able to identify the phase of the surgical procedure, and to control the subset of information on the display)
creating one or more work flow steps for a set of workflow tasks, (Stiller [0087] discloses a workflow support system that is able to identify individual surgical phases and/or tasks [0104] discloses that the workflow system is able to identify the phase of the surgical procedure, and to control the subset of information on the display [0013] discloses that in a different subset of the clinical information is displayed on the at least one display monitor for each stage of a multi-stage medical procedure)
defining a set of routing rules for one or more of the users that trigger or accept to execute a certain workflow task, (Stiller [0020] discloses that if a button activates a certain surgical functionality, the software identifies such activation as a surgical step (or as a transition into a 
retrieving the work flow tasks for allocation from a database where the data extracted from the first diagnostic device and the second diagnostic device is stored, and (Stiller [0026] discloses taking the information from the medical devices and adjusting the workflow for the medical procedure based upon that information [0038] discloses the workflow management system is triggered when at least one member of the surgical team logs in into the system, or when the patient/procedure data is downloaded from a DICOM server, or based on the IOR schedule)
presenting digitally one or more of the workflow tasks to the users based on their credentials and their preferences as indicative in their registered profiles; (Stiller [0036] discloses the workflow being customized for the particular situation, this can be customized based upon the specific user performing the procedure. [0025] discloses the processor is able to sort through patient information, vital sign data, state of medical devices, input from surgeons and nurses (on the control user interface (UI) and on other devices/medical systems), and all the preceding procedural steps that have been identified so far (state within the workflow), even individual preferences/profiles of the surgical team. Such contextual information can be referred to as the "IOR state." After sorting through this information, the processor is able to determine the step or stage of the medical procedure. [0104] discloses that the workflow system is able to identify the phase of the surgical procedure, and to control the subset of information on the display)
Stiller does not appear to explicitly disclose a first diagnostician device; wherein the first diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the first diagnostic device; a second diagnostician device; wherein the second diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the second 
However, Sorenson teaches that it is old and well known in the art of remote diagnostic systems and data processing:
a first diagnostician device; wherein the first diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the first diagnostic device; 
a second diagnostician device; wherein the second diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the second diagnostic device; (Sorenson [0150] artificial intelligence finding system 70 can include image data 71 sent to an artificial intelligence finding interface 72 over a network. The artificial intelligence finding interface 72 can be, for example, communicatively connected to at least one workstation over a network, as represented by workstation 73. Work station 73 can be, for example, a tablet, mobile device, laptop, desktop, or any combination thereof. Work station 73 functions as a diagnostic review system that can include a client viewer 74, a report 75 (that can be structured or unstructured), web page output, results available for pickup by any system capable of communicating with the interface or any combination thereof. The diagnostic review system allows the user to view and confirm findings [0154] Image data 71 can include any modality of images (e.g., X-ray, CT, MRI, or any combination thereof) [0168] teaches in one embodiment that the artificial intelligence finding system 70 can be used with regards to one user and/or group of users)
a data extraction device for: (Sorenson Fig. 1 and corresponding text [0197] teaches a file analysis module that can be integrated with the image analysis module)
retrieving the at least one of computer-executable file comprising the diagnostic data in the first format from the first diagnostic device (Sorenson Fig. 1 and corresponding text; [0183] A machine learning module can receive image data from a medical image data source. The machine 
retrieving the at least one computer-executable file comprising the diagnostic data in the second format from the second diagnostic device, (Sorenson [0185] machine learning module can optimize and improve the association between image data and the proposed workflow and/or clinical protocol by machine learning based on a series of individual user's inputs, a group of user's inputs from one or more medical institutes [0187] the medical data provided by data sources may include medical image data in a DICOM format, medical image data in a non-DICOM format, scheduling data, registration data, demographic data, prescription data, billing data, insurance data, dictation data, report data, workflow data, EKG data, best practices reference materials, reference materials, training materials, or any combination thereof. These data may reside in several locations or systems including HIS, RIS, PACS, LIS, ECM, EMR or other systems [0189] The non-DICOM data may be in several formats including A/V, MPEG, WAV, JPG, PDF, Microsoft Office™ formats and other formats)
standardizing the diagnostic data in the first format retrieved from the first diagnostic device and the diagnostic data in the second format retrieved from the second diagnostic device in accordance with a predefined format, and (Sorenson [0214] the processing server can convert raw image data into a DICOM Standard format [0168] image processing engines that are used to process images before, during and after the interpretation may be able to be adjusted, either a) in 
storing the diagnostic data from the first diagnostic device and the second diagnostic device in the predefined format; (Sorenson [0206] information can be included in the log file by the tracking module. The log file can be stored in the database and updated)
a transmitting device to allow transmission of the computer-executable files from the computer-controlled central server to the secured cloud server; (Sorenson [0144] The artificial intelligence findings within the image interpretation environment (collectively referred to as artificial intelligence finding) system and method can have bidirectional data flow from the image interpretation environment to structured reports. The artificial intelligence finding can have bidirectional flow from the image interpretation environment report to a cloud (e.g., WIA Cloud))
Based on the image information from the image data, the system can then recommend the proper workflow from the specific image data. Sorenson [0197].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic device of Stiller, to incorporate a first diagnostician device; wherein the first diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the first diagnostic device; a second diagnostician device; wherein the second diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the second diagnostic device; a data extraction device for: retrieving the at least one of computer-executable file comprising the diagnostic data in the first format from the first diagnostic device; retrieving the at least one computer-executable file comprising the diagnostic data in the second format from the second diagnostic device, standardizing the diagnostic data in the first format retrieved from the first diagnostic device and the diagnostic data in the second format retrieved from the second diagnostic device in accordance with a predefined format, and storing the diagnostic data from the first diagnostic device and the second diagnostic device in the 
Stiller-Sorenson does not appear to explicitly teach a first diagnostician device associated with a first diagnostician located at a third location in the distributed secured network and remotely located from the first diagnostic device and the second diagnostic device; a second diagnostician device associated with a second diagnostician located at a fourth location in the distributed secured network and remotely located from the first diagnostic device, the second diagnostic device, and the first diagnostician device; a computer-controlled central blockchain server for storing and processing details obtained from the first diagnostician device, and the second diagnostician device, wherein the computer- controlled central blockchain server is communicatively coupled to; a blockchain device to process blockchain tasks through blockchain-enabled and computer-controlled software and hardware tools, wherein the computer-controlled central blockchain server is located at a location remote from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device, and the second diagnostician device; blockchain database; wherein the blockchain device comprises a transmitting device to allow transmission of the computer- executable files from the computer-controlled central blockchain server to a secured cloud server and to the second diagnostician device as allowed within the diagnostic network based on permissions and access rights; a distributed ledger to enable coding of smart contracts and execute the smart contracts when specified conditions are met, wherein the smart contracts protect information associated with the workflow tasks and the diagnosis data retrieved from the first diagnostic device and the second diagnostic device and eliminate risk of the computer-executable files copying and redistribution without protecting privacy rights. 
However, Bulleit teaches that it is old and well known in the art of remote diagnostic systems to have:
a first diagnostician device associated with a first diagnostician located at a third location in the distributed secured network and remotely located from the first diagnostic device and the second diagnostic device, (Bulleit Fig. 1 and corresponding text; [0043] teaches an example environment 100 including various entities that provide a mechanism of securing the distribution 
a second diagnostician device associated with a second diagnostician located at a fourth location in the distributed secured network and remotely located from the first diagnostic device, the second diagnostic device, and the first diagnostician device, (Bulleit Fig. 1 and corresponding text; [0043] teaches an example environment 100 including various entities that provide a mechanism of securing the distribution and permissioning of health information resources [0044] teaches the environment may include various distinct and separate users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like)
a computer-controlled central blockchain server for storing and processing details obtained from the first diagnostician device, and the second diagnostician device, wherein the computer- controlled central blockchain server is communicatively coupled to: (Bulleit [0008] teaches a blockchain distributed ledger system that contains the permissions for file access [0014] teaches a healthcare blockchain system directs the user to the authorization system before gaining access to the file [0015] teaches that the system verifies the information about the user by a comparison of personal identity information that is input by the client system about the user, and then once verified the user receives a the private key to use with the blockchain’s public key to access the file {the input user identifying information is construed as processing details from the first and second diagnostician devices})
a blockchain device to process blockchain tasks through blockchain-enabled and computer-controlled software and hardware tools, wherein the computer-controlled central blockchain server is located at a location remote from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device, and the second diagnostician device; and (Bulleit Fig. 1 and corresponding text; [0057] teaches that the environment 100 may include blockchain system(s) 180 (blockchain device) that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the 
blockchain database; (Bulleit [0057] teaches that the environment 100 may include blockchain system(s) 180 (blockchain device) that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger)
a distributed ledger to enable coding of smart contracts and execute the smart contracts when specified conditions are met, wherein the smart contracts protect information associated with the workflow tasks and the diagnosis data retrieved from the first diagnostic device and the second diagnostic device and eliminate risk of the computer-executable files copying and redistribution without protecting privacy rights (Bulleit [0057] teaches that the environment 100 may include blockchain system(s) 180 (blockchain device) that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger [0090] The blockchain system(s) 180 by way of a smart contract may be configured to provide the verification of the user's access to the healthcare blockchain [0217] that the first user is authorized to set permissions for the health information resource; and instructing, a blockchain system, to include a smart contract corresponding to the grant of the permission to the second user for the health information resource. In yet further example embodiments, the grant of the permission for the health information resource comprises one or more conditions under which the second user is permitted to access the health record. Further still, in example embodiments, the client system is a first 
There are a variety of different systems for managing EHRs, most of which are not easily interoperable with each other due to the HIPAA compliance regulations. Bulleit [0003]. And “care providers within healthcare systems, may be burdened with the liability of managing and disbursing healthcare data, in many cases, distracting those entities from their core competencies, such as providing healthcare.” Bulleit [0004].
Therefore, it would have been obvious to one of ordinary skill in the art of remote healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller in view of Sorenson, as modified above, to incorporate a first diagnostician device associated with a first diagnostician located at a third location in the distributed secured network and remotely located from the first diagnostic device and the second diagnostic device; a second diagnostician device associated with a second diagnostician located at a fourth location in the distributed secured network and remotely located from the first diagnostic device, the second diagnostic device, and the first diagnostician device; a computer-controlled central blockchain server for storing and processing details obtained from the first diagnostician device, and the second diagnostician device, wherein the computer- controlled central blockchain server is communicatively coupled to; a blockchain device to process blockchain tasks through blockchain-enabled and computer-controlled software and hardware tools, wherein the computer-controlled central blockchain server is located at a location remote from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device, and the second diagnostician device; blockchain database; a distributed ledger to enable coding of smart contracts and execute the smart contracts when specified conditions are met, wherein the smart contracts protect information associated with the workflow tasks and the diagnosis data retrieved from the first diagnostic device and the second diagnostic device and eliminate risk of the computer-executable files copying and redistribution without protecting privacy rights as taught by Bulleit. The system has the ability to have multiple diagnostician access the files through this system eases the burden on the provider to disburse the data while maintaining patient privacy.

transmitting files to one or more of the users and associated one or more of the first diagnostician device and the second diagnostician device as allowed within the diagnostic network based on permissions and access rights (Droste [0054] teaches a cloud computer with a login server that allows users communicate via their devices to share resources from the patient database comprising medical data. The login server is preferably connected to the cloud computer and a login server database. The login server database preferably comprises information about the client user who has logged into the portal application. This information about the client user is preferably associated with access rights information describing access rights to the patient metadata and the image data, in particular medical image data. In particular, the access rights information is associated with the client user. More particularly, the login server database provides a list of access rights to specific medical cases which have been assigned to the client user logged into the portal application either because he is the owner of the medical case or the owner has granted access rights to the client user. The access rights may for example be to read (view) and/or write (copy) and/or manipulate (in particular, to process) the patient metadata and/or medical image data {construed as having a restriction option that allows access to view only and not copy and manipulate the data})
wherein the secured cloud server allows the one or more users to access one or more of the computer-executable files through a secured access from a remote location without being able to create a local copy of the one or more of the computer-executable files stored within the computer-controlled central server. (Droste [0054] teaches a cloud computer with a login server that allows users communicate via their devices to share resources from the patient database comprising medical data. The login server is preferably connected to the cloud computer and a login server database. The login server database preferably comprises information about the client user who has logged into the portal application. This information about the client user is 
“Within the medical community, in particular the community of healthcare practitioners using medical images, it is common to discuss patient matters and to exchange data and images in order to promote patient care. So far, the relevant information has been exchanged by physical transfer of data storage media such as for example non-volatile magnetic memories or CDROMs/DVDs. This way of sharing data is, however, time-consuming and bears the risk of loss or unauthorized access. It is therefore desirable to provide a means enabling convenient and secure transfer of patient-related data between members of a community.” Droste [0002] - [0003].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller in view of Sorenson in view of Bulleit, as modified above, to incorporate transmitting files to one or more of the users and associated one or more of the first diagnostician device and the second diagnostician device as allowed within the diagnostic network based on permissions and access rights; and a secured cloud server that allowed access to the file without the ability to create a local copy of the file as taught by Droste. This method allows for a secure transfer of patient data without risk of someone copying and losing that file or giving someone unauthorized access to the file. 
Regarding claim 2, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses wherein the plurality of computer-executable files 2comprise the digitally stored diagnostic data generated and retrieved from the first diagnostic device and 3the second diagnostic device. (Stiller Fig. 1 and corresponding text; [0100] discloses when the medical device 130 is used and/or 
Regarding claim 3, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Sorenson further teaches further comprising a standardizing device to perform computer-executable digital instructions for standardizing the diagnostic data in the first format retrieved from the first diagnostic device and the diagnostic data in the second format retrieved from the second diagnostic device in accordance with the predefined format, wherein the digitally stored data before standardizing resides in a plurality of formats within the first diagnostic device and the second diagnostic device (Sorenson Fig. 1 and corresponding text [0197] teaches a file analysis module that can be integrated with the image analysis module [0214] the processing server can convert raw image data into a DICOM Standard format [0168] image processing engines that are used to process images before, during and after the interpretation may be able to be adjusted, either a) in accordance to the individual user selected preferences [0206] For example, a similar Bayesian approach can be performed by the image analysis module during in-image analysis. In one embodiment, the in-image analysis module can determine information such as anatomy or modality based on analysis of the image/image volume. Such image information can be extracted and processes in a similar function as described above. Such information can be included in the log file by the tracking module [0187] the medical data provided by data sources may include medical image data in a DICOM format, medical image data in a non-DICOM format, scheduling data, registration data, demographic data, prescription data, billing data, insurance data, dictation data, report data, workflow data, EKG data, best practices reference materials, reference materials, training materials, or any combination thereof. These data may reside in several locations or systems including HIS, RIS, PACS, LIS, ECM, EMR or other systems [0189] The non-DICOM data may be in several formats including A/V, MPEG, WAV, JPG, PDF, Microsoft Office™ formats and other formats). 
Regarding claim 4,
Regarding claim 7, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses wherein the workflow system further comprises a task segmentation engine to create the one or more work flow steps for the set of workflow tasks defining a set of routing rules for the one or more of the users that trigger or accept to execute the workflow task digitally. (Stiller [0087] discloses a workflow support system that is able to identify individual surgical phases and/or tasks [0104] the system is able to identify the phase of the surgical procedure, and to control the subset of information on the display [0107] In certain embodiments, a machine learning module 104 is shown in communication with the processor 100. The machine learning module 104 includes a set of rules derived from the analysis of current workflows, and provides rules that determine the subset of information that is shown on the display or momentarily hidden away [0013] discloses that in a different subset of the clinical information is displayed on the at least one display monitor for each stage of a multi-stage medical procedure).
Regarding claim 8, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses wherein the workflow system further comprises a task scheduling engine to allocate and present the one or more workflow tasks to the users 3 based on their credentials and their preferences as indicative in their registered profiles. (Stiller [0107] In certain embodiments, a machine learning module 104 is shown in communication with the processor 100. The machine learning module 104 includes a set of rules derived from the analysis of current workflows, and provides rules that determine the subset of information that is shown on the display or momentarily hidden away. [0104] the system is able to identify the phase of the surgical procedure, and to control the subset of information on the display)
Regarding claim 9, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches wherein the distributed secured network comprises a blockchain configured diagnostic network. (Bulleit [0057] The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger. [0058] According to example embodiments, the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain. [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a 
Regarding claim 10, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1 and the data extraction device, and Sorenson further teaches:
an image recognition device and a non-image-based data extraction device, (Sorenson Fig. 1 and corresponding text [0197] teaches a file analysis module that can be integrated with the image analysis module)
wherein the image recognition device reads, recognizes and extracts image-based data from the data extraction device, and (Sorenson Fig. 1-3 and corresponding text; [0078] teaches using image processing engines to process the medical images received from the medical data source [0079] teaches using NLP to process text data from the image to then be extracted)
the non-image-based data extraction device reads, recognizes, and extracts the non-image-based data from the first diagnostic device and the second diagnostic device. (Sorenson Fig. 16 and corresponding text; [0197] teaches a file analysis module that can be integrated with the image analysis module within the machine learning module to identify text information such as metadata and other relevant information [0200] information identified in the metadata can then be extracted)
Regarding claim 12
Regarding claim 14, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches wherein the blockchain device further comprises a central verification device configured to verify identity information of one or more of the first diagnostician device and the second diagnostician device in the secured network through which a user requests to access a workflow task for execution. (Bulleit [0057] The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger. [0058] According to example embodiments, the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain. [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a user 102 establishes his or her authority to access the healthcare blockchain. The blockchain system(s) 180 may further receive newly established, and/or updated permissions to HIRs that are contained within EHRs, including PHI, from value-added certificate authorization system(s) 160).
Regarding claim 15, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 14, and Bulleit further teaches further comprising a credentialing system to compute credentialing of a registered profile associated with the user such that the access is granted based on credentialing of the registered profile. (Bulleit [0025] FIG. 3 is a chart illustrating example operations for redirecting a client system to obtain a healthcare application if the client system attempts to register a user who is already registered, according to example embodiments of the disclosure. [0057] The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger. [0058] According to example embodiments, the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain. [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a user 102 establishes his or her authority to access the 
Regarding claim 16, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses further comprising an artificial intelligence (AI) system integrated within the computer-controlled central blockchain server, wherein the Al system enables an artificially intelligent diagnostic network within the distributed secured network. (Stiller [0026] In certain embodiments, the system includes a machine learning module. In certain embodiments, the machine learning module includes rules, such that the rules in the machine learning module adjust the steps of the medical procedure based upon the use of the at least one medical device during the medical procedure [0038] In certain embodiments, the system automatically and adaptively learns the preferred settings for each of the stages of a surgical procedure. In certain embodiments, the system includes artificial intelligence). 
Regarding claim 17, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 16 and the blockchain database, and Stiller further discloses wherein the Al system further comprises: 
an interface layer to receive inputs form a computing system that serves as an initial input to the Al system; (Stiller [0038] the workflow management system is triggered when at least one member of the surgical team logs in into the system, or when the patient/procedure data is downloaded from a DICOM server, or based on the IOR schedule)
 an Al application processing layer to collect the initial inputs and related information from external Internet sources, and (Stiller [0026] In certain embodiments, the system includes a machine learning module. In certain embodiments, the machine learning module includes rules, such that the rules in the machine learning module adjust the steps of the medical procedure based upon the use of the at least one medical device during the medical procedure [0038] the workflow management system is triggered when at least one member of the surgical team logs in into the system, or when the patient/procedure data is downloaded from a DICOM server, or based on the IOR schedule)
process the initial inputs, make automated analysis and judgment for automated reading of the data extracted from the first diagnostic device and the second diagnostic devices using computational intelligent tools, wherein the Al system allows to process execution of a workflow .
Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Sorenson-Bulleit-Droste in view of Shah (US 2017/0103472).
Regarding claim 11, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 10 and the blockchain server, and Sorenson further teaches wherein the image recognition device further comprises:
a communication interface for establishing communication with a plurality of components of the computer-controlled central server; (Sorenson Fig. 1, and corresponding text; [0060] teaches a communication interface that is able to communicate with the server)
an image acquisition device to read image-based data obtained from one or more of the first diagnostic device, second diagnostic device, first diagnostician device, and the second diagnostician device; (Sorenson Fig. 1-3 and corresponding text; [0078] teaches using image processing engines to process the medical images received from the medical data source [0079] teaches using NLP to process text data from the image to then be extracted)
And Stiller further discloses:
a camera for taking still or streaming images of the data being extracted by the data extraction device; and (Stiller [0024] discloses a camera for capturing streaming images of the data to be extracted)
Stiller-Sorenson-Bulleit-Droste does not appear to explicitly teach the receiving patterns and expressions and using amplifiers. However, Shah teaches it is old and well-known in the art of image recognition to have:
an image acquisition device to receive digital signals containing image patterns and expressions and (Shah [0192] teaches a digital acquisition unit to receive and process signals containing sensed contextual information from the facial expression sensor) 
a plurality of multichannel amplifiers (MCA) such that each amplifier of the multichannel amplifiers may be defined to receive a specific type of sensed information from the camera allowing sourcing of signals for the image recognition device. (Shah [0192] teaches a plurality of multichannel amplifiers that receive sensed information from the sensor an device which is construed as the camera)
“The facial expression validation device comprises a digital acquisition unit and multichannel amplifiers for pre-processing and amplification of signals transmitted by the facial expression sensors.” Shah [0007].  “[T]he agent device 916 may watch browser and network behavior and aggregated behavioral and network information can be submitted to the blockchain configured expert identity verification appliance 902 as and when a review is submitted. The behavioral information may be used by the blockchain configured expert identity verification appliance 902 to validate whether the behavior exhibited by the expert during review of the documents is in accordance with a preferred and routine behavior of the expert as pre-stored in the memory circuit 118.” Shah [0190]. 
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller-Sorenson-Bulleit-Droste, as modified above, to incorporate receiving image patterns and expressions with the use of amplifiers as taught by Shah. This allows for the user to be easily identified.  
Claims 18 rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Sorenson-Bulleit-Droste in view of Weyl et al. (US 2009/0204470).
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1 and, as such, is rejected for similar reasons as given above. Additionally Bulleit further teaches:
automated access rights depending on credentialing of digital profiles of the one or more of the plurality of users, and (Bulleit [0008] teaches a blockchain distributed ledger system that contains the permissions for file access [0014] teaches a healthcare blockchain system directs the user to the authorization system before gaining access to the file [0015] teaches that the system 
Stiller-Sorenson-Bulleit-Droste does not appear to explicitly teach a workflow file of tasks to be allocated to a plurality of users, identifying the nature of the task, monetary benefits for the task, and updating the task file when users have accepted tasks. However, Weyl teaches it is old and well-known in the art of workflow data processing to have:
a workflow system for generating a computer-executable workflow file indicative of tasks allocation among the one or more of the plurality of users connected through the diagnostic network, (Weyl Fig. 9 and corresponding text; [0080] The workflow engine 258 operates in conjunction with the processor 210 to perform various operations associated with the management of jobs and tasks. The functions performed by the workflow engine 258 may include, among others, translating of jobs into tasks (as specified by the job descriptions), distributing the tasks to qualified workers)
wherein the computer-executable workflow file identify nature of tasks for execution digitally by the one or more of the plurality of users, (Weyl [0080] The workflow engine 258 operates in conjunction with the processor 210 to perform various operations associated with the management of jobs and tasks. The functions performed by the workflow engine 258 may include, among others, translating of jobs into tasks (as specified by the job descriptions))
monetary benefits after the execution of the workflow tasks allocated to the one or more of the plurality of users, (Weyl [0083] payment system 226 may arrange to receive a deposit in an escrow to be paid out to workers upon the completion of the task. In this way, the workers may reduce the risk of not receiving compensation for the task.)
wherein workflow tasks allocation is updated dynamically in the computer-executable workflow file when a user of the plurality of users accepts an allocation out of the workflow tasks presented to the user; (Weyl [0209] The opportunity data generator 1414 is responsible for generating and sending opportunity data to the intermediators. The opportunity data indicates type of jobs or tasks that are not being successfully fulfilled using the work management system 110. [0210] FIG. 14B is a flowchart for illustrating the process of creating a market for a category 
“Higher flexibility and smaller tasks make the coordination of jobs between a job owner and a worker even more difficult. The higher flexibility means that the work agencies must spend more time and effort to find workers and job owners that need each other.” Weyl [0005]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller-Sorenson-Bulleit-Droste, as modified above, to incorporate a workflow file of task that can be allocated to a plurality of users, identifies the nature of the task, includes monetary benefits for the task, and updates the task file when users have accepted tasks as taught by Weyl. Having the ability to coordinate healthcare tasks with users willing to accept the job reduces the burden on the provider to do all of the diagnostic tasks themselves to save time, money, and resources. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686